Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/30/20, 02/04/21, 09/23/21, 04/07/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 11/30/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 7, 9-11, 15, 18, 25, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandermark (U.S. Pat. No. 3,949,234). Hereafter “Vandermark”. 
             Regarding Claim 1, Vandermark teaches 
             affixing a calibration material to a first surface of the optical detector, (the following figure 1, the device in the rectangular ABCD is not different from an optical detector, block plate with a film is not different from affixing a calibration material to a surface BC of the optical detector ABCD); and
             calibrating one or more parameters of the optical detector using the calibration material, (column 3, lines 20-24.  Note: density of blocking light is not different from a parameter of the optical detector).
[AltContent: textbox (B)]
[AltContent: textbox (A)][AltContent: connector]
[AltContent: connector][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    290
    336
    media_image1.png
    Greyscale



             Regarding Claims 7, 25, Vandermark teaches affixing a calibration material to a first surface of the optical detector includes positioning the calibration material within at least one sensing volume of the optical detector, (the following figure 1, block plate 8 is not different from a calibration material, surface BC is not different from a first surface of the optical detector, smoke passage 1 is not different from sensing volume of the optical detector ABCD).

             Regarding Claim 9, Vandermark teaches removing the calibration material from the optical detector once the one or more parameters have been successfully calibrated, (column 2, lines 28-42.  It is inherent that when block plate 8 is in the second position, it blocks the light, and this is only for the calibrating).

             Regarding Claim 10, Vandermark teaches the one or more parameters of the optical detector include operation of at least one of a light source and a light sensing device, (column 2, lines 56-65; Column 3, lines 4-11).

              Regarding Claim 11, Vandermark teaches 
              an optical detector having a first mounting surface and a second sensing surface, (the above figure 1, the device in the rectangular ABCD is not different from an optical detector, a first surface and second sensing surface AD, BC, of the optical detector ABCD); and 
             a calibration material affixed to the second surface of the optical detector, wherein the calibration material has a known obscuration, (block plate with a film is not different from a calibration material affixed to the surface BC.  Note:  It is inherent that when the block plate is in the second position, it blocks the light to photocell, this not different that calibration material has a known obscuration).

              Regarding Claim 15, Vandermark teaches the calibration material is a film adhered to the second surface of the optical detector, (column 3, lines 20-24).

              Regarding Claim 18, Vandermark teaches the calibration material includes a substrate, (figure 1, block plate 8 is not different from a substrate).

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 2, 4, 12, 19, 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermark (U.S. Pat. No. 3,949,234) in view of Walsh et al. (U.S. Pub. No. 2018/0275052). Hereafter “Vandermark” and “Walsh”.
             Regarding Claim(s) 2, Vandermark teaches 
            emitting a light from at least one light source of the optical detector, (figure 1, light source 2, photocell 3);
            determining an obscuration based on the light, (column 2, lines 28-42).
           Vandermark teaches all the limitations of claim 1 as stated above except for receiving scattered light from the calibration material at one or more of light sensing devices, comparing the obscuration with one or more predetermined thresholds. Walsh teaches receiving scattered light from the calibration material at one or more of light sensing devices, ([0007, 0012].  Note: comparing with a known emission level or a known turbidity is not different from a threshold).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vandermark by receiving scattered light from the calibration material and comparing the obscuration with one or more predetermined thresholds in order to implement inspection system more efficiently.
         Regarding Claim 4, Vandermark teaches removing the calibration material from the optical detector if the determined obscuration is within the one or more predetermined thresholds, (column 2, lines 33-35.  Note:  Block plate 8 in the first position does not block the light is not different from removing the calibration material).

            Regarding Claims 12, 22, Vandermark teaches all the limitations of claim 11 as stated above except for the known obscuration is representative of aerosolized particulates.  Walsh teaches the known obscuration is representative of particulates, (Abstract, [006, 007, 0011]).  Although Walsh does not teach aerosolized particulates, the modification involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vandermark by having aerosolized particulates in order to implement inspection with a specific particle type.

            Regarding Claim 19, 21, Vandermark teaches all the limitations of claim 11 as stated above except for one or more particles are provided at an exterior surface of the substrate, and one or more particles are distributed through the substrate.  Walsh teaches the particles/molecules are flowing through fluid conduit it.  The conduit 230 is not different from a substrate, and one or more particles are provided at an exterior surface of the substrate 230.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vandermark by having one or more particles are provided at an exterior surface of the substrate, and one or more particles are distributed through the substrate in order to implement inspection with scattered particles.

9.          Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermark (U.S. Pat. No. 3,949,234) in view of Mi et al et al. (U.S. Pub. No. 2006/0007010). Hereafter “Vandermark” and “Mi”. 
            Regarding Claim 8, Vandermark teaches all the limitations of claim 1 as stated above except for calibrating the optical detector occurs at any time prior to operation of the optical detector.  Mi teaches calibrating the optical detector occurs at any time prior to operation of the optical detector, ([0004, 0029].  Note: it is inherent that calibrating is at the time of manufacture is not different the calibrating happens at any time prior to operation of the optical detector). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vandermark by calibrating the optical detector occurs at any time prior to operation of the optical detector in order to reduces the problems associated with tolerance variation impact on calibration, ([0006]).

Allowable Subject Matter
10.	Claims 13-14, 16-17, 20, have been cancelled.
11.          Claims 3, 5-6, 23, 24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 3, 5. 
13.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of calibrating an optical detector comprising affixing a calibration material to a first surface of the optical detector; and calibrating parameters of the optical detector using the calibration material, wherein receiving scattered light from the calibration material at one or more of light sensing devices; determining an obscuration based on the scattered light; and comparing the obscuration with one or more predetermined thresholds, and adjusting at least one parameter of the optical detector if the obscuration is outside of the one or more predetermined thresholds; in combination with the rest of the limitations of claims 1,2, 3.
14.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of calibrating an optical detector comprising affixing a calibration material to a first surface of the optical detector; and calibrating parameters of the optical detector using the calibration material, wherein affixing a calibration material to a first surface of the optical detector includes adhering the calibration material to the optical detector such that the calibration material is in direct contact with the first surface of the optical detector; in combination with the rest of the limitations of claims 1,2, 3.
15.          As claim 23, the prior art of record taken alone or in combination, fails to disclose or render obvious a calibration system comprising an optical detector having a calibration material affixed to the second surface of the optical detector, wherein the calibration material has a known obscuration, wherein the calibration material includes a substrate, wherein an exterior surface of the substrate is processed to achieve the known obscuration, wherein an absorptive layer is applied to the exterior surface of the substrate; in combination with the rest of the limitations of claims 11, 18, 22, 23.
16.          As claim 24, the prior art of record taken alone or in combination, fails to disclose or render obvious a calibration system comprising an optical detector having a calibration material affixed to the second surface of the optical detector, wherein the calibration material has a known obscuration, wherein the calibration material includes a substrate, wherein an anti-reflective coating is applied to a surface of the substrate disposed between the substrate and the optical detector.; in combination with the rest of the limitations of claims 11, 18, 24.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 6, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877